—Appeals by the de*719fendant from two judgments of the Supreme Court, Kings County (Goldstein, J.), both rendered November 23, 1992, convicting him of attempted murder the second degree under Indictment No. 4269/91, and assault in the second degree under Indictment No. 8934/91, upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgments are affirmed.
It was not improper for the police to put the defendant in a lineup even though they were aware that he was represented by counsel on an unrelated matter. Formal criminal proceedings against the defendant had not yet commenced and the defendant did not request the assistance of counsel at the lineup (see, People v Hernandez, 70 NY2d 833; People v McKenzie, 180 AD2d 827; People v Bryant, 178 AD2d 420; cf., People v Coates, 74 NY2d 244; People v LoPizzo, 173 AD2d 562).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, were waived as a part of the negotiated plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Rosenblatt, J. P., Copertino, Friedmann and Krausman, JJ., concur.